DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 27 May 2022 for the application filed 21 November 2019. Claims 1-6 and 8-12 are pending (Claim 7 was previously canceled; and Claims 1 and 6 have been amended).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:
Please amend: “thereby obtaining an initial cannabis extract that passes through the one or more filters and a remainder fraction .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 12 /are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1).
	Regarding Claim 1, MORROW discloses a process utilizing a novel cold trap system for producing an extract from a cannabis plant material without destroying or degrading desired chemicals, including terpenes and terpene derivatives, contained in the plant material (i.e., a method of producing a cannabis extract containing terpenes and terpenoids; p0006, p0008). Throughout the disclosure, MORROW indicates that terpenes and terpene derivatives are kept intact and undamaged (p0031) and that the process is run under controlled low temperatures in a vacuum to ensure that such delicate aromatic chemical compounds are not destroyed or degraded by heat (p0034). The cold trap system comprises a sealable chamber to which plant material is charged under a vacuum at unelevated temperatures (i.e., a vacuum cold trap system). 
	MORROW discloses the process may first use winterization where raw plant material is dissolved in an alcohol or alkane solvent; the solvent is partially evaporated off and the resulting solution is optionally frozen at, e.g., -18°C, for a period of time (i.e., immersing a quantity of pulverized cannabis in a solvent… at a temperature between about -15°C and about -35°C); this step coagulates and precipitates unwanted lipids from the frozen solution (i.e., thereby producing a solvent-rich cannabis extract containing terpenes and terpenoids; p0031, top half). In the next step, the solvent/raw plant material solution is filtered to remove additional unwanted lipids (i.e., passing the solvent-rich cannabis extract through one or more filters thereby obtaining an initial cannabis extract which passes through the one or more filters and a remainder fraction that is retained by the one or more filters), and the solvent is “substantially evaporated or vacuumed off” to produce a winterized composition (p0031, middle). While MORROW acknowledges that winterization may filter out “some of the terpenes and terpene derivatives”, this implies that the winterized composition still contains at least some terpenes and terpene derivatives (p0031, bottom). The winterized composition is then subjected to vacuum drying at a low temperature, no warmer than about 25°C, and the resulting extract is collected (i.e., applying a vacuum and allowing the chamber to warm up to between about 24°C and about 27°C, thereby removing the solvent yielding an essentially solvent-free cannabis extract which contains terpenes and terpenoids; p0032). 
	Regarding the claimed solvent, MORROW discloses that the alkane solvent includes butane (p0030) among other hydrocarbons (p0068) and further provides embodiments where only butane is used in solvent extraction (i.e., a solvent consisting of a liquefied hydrocarbon gas; p0033, p0113).
Regarding the claimed process operating temperatures, MORROW further discloses that in general, the temperature can be controlled throughout the process to advantageously provide different desired chemical compositions (p0034). During solvation, MORROW discloses that the solvent can be kept at about -35°C to form a solvate with the wet or dry plant material to advantageously eliminate undesired chemical compounds, including fats and waxes (i.e., immersing a quantity of pulverized cannabis in a solvent… at a temperature between about -15°C and about -35°C; p0033).
MORROW is deficient in explicitly disclosing placing a filtered initial cannabis extract in a chilled vacuum chamber having an initial temperature between about 0°C and -35°C as claimed. However, MORROW does disclose that the use of unelevated low temperatures in the vacuum chamber cold trap system can produce extracts enriched with desirable terpenes and terpene derivatives (p0080). Compared with conventional extractions whereby heat can degrade and destroy these desirable volatile compounds, performing the taught process under vacuum and low temperatures throughout advantageously avoids oxidation and degradation of these compounds (p0080-0081). Indeed, MORROW discloses repeated extraction processes conducted at unelevated low temperatures followed by a series of subsequent extractions at descending temperatures to extract desired terpenes and terpene derivatives (p0081). Thus, as suggested by MORROW, one of ordinary skill in the art prior to the effective filing date of the filing of the invention would find the claimed limitation of placing the filtered cannabis extract in a chilled vacuum chamber having an initial temperature between about 0°C and -35°C prior to solvent evaporation to be obvious.
Regarding Claim 2, MORROW makes obvious the method of Claim 1. MORROW further discloses a variety of combinations of solvents can be utilized, including hydrocarbons, such as propane, butane, and isobutane (i.e., wherein the liquefied hydrocarbon gas is selected from the group consisting of n-butane, isobutane, propane, and mixtures of the same; p0068).
Regarding Claim 12, MORROW makes obvious the method of Claim 1. MORROW further discloses a plant material maceration step can run for “an appropriate periods of time”, e.g., several minutes, hours or days, depending on the desired extraction (p0069). For example, MORROW discloses 30 minutes maceration time (p0120), which reads upon the claimed range of the step of immersing lasts about 20 to about 60 minutes.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1), as applied to Claim 1, and further with evidentiary support from JONES (US PGPub 2017/0252385 A1).
Regarding Claims 3 and 4, MORROW makes obvious the method of Claim 2. MORROW further discloses a variety of combinations of solvents can be utilized, including hydrocarbons, such as propane, butane, and isobutane (p0068). MORROW is deficient in explicitly disclosing the liquefied hydrocarbon gas is a mixture of about 6 parts by volume n-butane and about 4 parts by volume isobutane (Claim 3) or the solvent is a mixture of about six parts by volume propane and about four parts by volume n-butane (Claim 4).
However, such limitations are considered result-effective variables optimizable by one of ordinary skill in the art and are dependent on the desired composition of the desired cannabis extract and the solvent extraction process. For instance, as evidenced by JONES, hydrocarbon solvents can be used so long as they do not exceed the operational pressure specifications of extractor devices; i.e., the solvents should be capable of extracting desired compounds from plant material and have a boiling point below that of the extracted material (p0180). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, because the claimed inventive method has not identified a desired cannabis extract, and because MORROW has disclosed the combined use of various solvents, including the claimed butane, isobutane, and propane, absent showings of criticality or unexpected results, these claimed solvent or liquefied hydrocarbon gas mixture ratios would have been obvious to one of ordinary skill in the art at the time of the filing of the invention.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1), as applied to Claim 1, and further with evidentiary support from REUSABLE COFFEE FILTER (Amazon Product Page; accessed 15 April 2021).
Regarding Claim 5, MORROW makes obvious the method of Claim 1. MORROW further discloses that after the plant material has been macerated, plant particulates may be filtered off from the resultant suspension to advantageously enhance the quality of the product; filtration methods include strainers, fine mesh sieves or muslin cloths (p0071). MORROW further discloses filtering the solvate through a coffee filter (p0033). While MORROW fails to explicitly disclose the pore dimensions of a coffee filter, commercially available coffee filters are known to have pore sizes of approximately 5 µm (REUSABLE COFFEE FILTER, §“About this item”). Absent showings of significance or unexpected results other than to remove unwanted plant particulate matter, the claimed limitation of the one or more filters having pore sizes between about 220 µm and about 5 µm would have been obvious to one of ordinary skill in the art at the time of the filing of the invention, due to MORROW’s disclosure of coffee filters and the commercial availability of 5-µm pore size coffee filters.
Regarding Claim 6, MORROW makes obvious the method of Claim 5. MORROW further discloses a method of producing a cannabis extract and remainder fraction using a coffee filter (p0033). While MORROW fails to explicitly disclose the pore dimensions of a coffee filter, commercially available coffee filters include those with 5 µm pore sizes (REUSABLE COFFEE FILTER, §“About this item”). Absent showings of significance or unexpected results other than to remove unwanted plant particulate matter, the claimed limitation of filters having pore sizes of about 5 µm would have been obvious to one of ordinary skill in the art at the time of the filing of the invention, due to MORROW’s disclosure of coffee filters and the commercial availability of 5-µm pore size coffee filters.
Furthermore, the claimed limitation “wherein the remainder fraction is retained by the one or more filters having a pore size of about 5 µm” is directed toward an intended result due to the use of the claimed one or more filters. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. In this case, MORROW discloses using coffee filters to recover a concentrate and eliminate undesired chemical compounds (p0033)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1), as applied to Claim 1, and further in view of KO et al. (US PGPub 2020/0086229 A1) with evidentiary support from PAYACK (US PGPub 2016/0228787 A1).
Regarding Claim 8, MORROW makes obvious the method of Claim 1. MORROW is deficient in disclosing the step of applying a vacuum takes between about 96 hours and about 168 hours.
KO discloses the solvent extraction of cannabis extracts from cannabis plant material (abstract). A solvent mixture (butane, propane, and isobutane; p0021) used in the extraction is removed in a purge step by heating under vacuum for 3-4 days (i.e., 72-96 hours), which overlaps with the claimed range between about 96 hours and about 168 hours and therefore, establishes a case of prima facie obviousness (MPEP 2144), to remove traces of solvent from the cannabis oil concentrate (p0029). Advantageously, the removal of butane is a necessary safety precaution given the toxicity of butane (PAYACK, p0013). Thus, at the time of the filing of the invention, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include a prolonged purging step of 96 hours as made obvious by KO in the method of producing a cannabis extract and remainder fraction made obvious by MORROW.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1), as applied to Claim 1, and further in view of DIBBLE et al. (US PGPub 2017/0008870 A1).
	Regarding Claim 9, MORROW makes obvious the method of Claim 1. MORROW is deficient in disclosing using solid carbon dioxide to achieve the initial temperature of the chilled vacuum chamber.
	DIBBLE discloses a process for obtaining high purity cannabinoid solvent extract from cannabis plant (abstract). In one step of the method, DIBBLE cools a butane solvent extract contained in a beaker by setting the beaker in a cooler containing dry ice (i.e., solid carbon dioxide; p0057). DIBBLE discloses this method as an alternative among other methods for cooling the solvent extract, including the refrigerating, freezing or cooling with liquid nitrogen (p0057). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to use solid carbon dioxide to achieve the initial temperature of the chilled vacuum chamber as taught by DIBBLE in the method of producing a cannabis extract and remainder fraction made obvious by MORROW. The asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results. Because both prior arts teach methods for the solvent extraction of cannabis extracts, it would have been prima facie obvious to one of ordinary skill in the art to substitute one method for the other with a reasonable expectation of success. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious (MPEP §2143.01 B).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1), as applied to Claim 1, or, in the alternative, further in view of BARONE et al. (US Patent 10,864,525).
Regarding Claim 10, MORROW makes obvious the method of Claim 1. MORROW further discloses the plant material can be pulverized to advantageously increase the efficiency of the maceration step (p0070). MORROW is deficient in disclosing the pulverized cannabis results from cryogenic grinding of frozen cannabis.
	However, such a limitation is an intended result of the claimed pulverized cannabis and has no bearing on the patentability of the instantly claimed method of producing a cannabis extract. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Because MORROW has disclosed the use of pulverized cannabis, the means by which the pulverized cannabis is obtained has no bearing on the patentability of the instant invention unless it can be shown that such cryogenic grinding yields an inherently distinct or significantly different product than the pulverized cannabis disclosed by MORROW.
	Alternatively, BARONE discloses the cryogenic separation and pulverization of cannabis plant material (abstract, c5/29-33). Such a low temperature process advantageously maintains a consistent chemical preservation of desired components, including highly volatile compounds (c1/47-62). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to prepare pulverized cannabis by cryogenically grinding frozen cannabis as taught by BARONE in the method of producing a cannabis extract and remainder fraction made obvious by MORROW.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1), as applied to Claim 1, and further in view of CUMINGS et al. (US PGPub 2017/0002292 A1).
	Regarding Claim 11, MORROW makes obvious the method of Claim 1. MORROW is deficient in disclosing the immersing step takes place in a bidirectional column equipped with a chilled dewaxing jacket.
	CUMINGS discloses a closed loop extraction method of oils from cannabis plant material (p0036) comprising a flow-through dewaxing vessel for flowing extract oils from a collection vessel through the dewaxing vessel (i.e., a bidirectional column) to a filter to remove any solidified waxes; said dewaxing vessel is at a lower temperature (i.e., a chilled dewaxing jacket; p0012). This dewaxing process advantageously allows for precipitated wax to be removed from the process to produce a higher purity extract oil (p0019, p0043). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide a bidirectional column equipped with a chilled dewaxing jacket as taught by CUMINGS in the method of producing a cannabis extract and remainder fraction made obvious by MORROW.

Response to Arguments
	Applicant’s arguments and amendments filed 27 May 2022 have been fully considered.
Regarding Claim 1 objections, please note that Claim 1 remains objected.
Applicant’s amendments and arguments with respect to the 35 USC 103 obviousness rejection of independent Claim 1 as obvious over MORROW have been fully considered but are persuasive.
Applicant traverses the obviousness rejections citing that “the goal of the current invention is to produce a butane-free cannabis extract that retains terpenes and terpenoids while also yielding a “remainder” fraction useful in cannabinoid product formulations” (pg. 5, middle). Applicant states that “[t]he present process retains the volatile constituents, including terpenoids, in the same fraction as the cannabinoids by using a chilled vacuum chamber rather than a heated vacuum oven to remove the solvent” and further emphasizes that “very little of the volatile terpenoids are removed” due to temperatures not being above room temperature (pg. 5, bottom-pg. 6, top). Applicant further states, “one goal of the instant invention is to produce a solvent-free cannabis extract that retains both the cannabinoids and the volatile terpenoids of the cannabis material in the same fraction, i.e., without separating cannabinoids and terpenoids when evaporating the solvent under reduced pressure” and further indicates that MORROW fails to teach such a chilled chamber and instead, employs a heated chamber to treat the initial extract (pg. 6, middle). Applicant concludes that the invention of MORROW and the current invention operate in “essentially opposite” manners and that “the goal of Morrow is to remove the terpenes and terpenoids from the cannabinoids while that of the present invention’s goal is NOT to remove the terpenes and terpenoids from the cannabinoids” (pg. 6, bottom).
The Examiner respectfully disagrees.
Applicant has misconstrued MORROW’s disclosure. Throughout the prior art, MORROW indicates that terpenes and terpene derivatives are kept intact and undamaged (p0031) and that the process is run under controlled low temperatures in a vacuum to ensure that such delicate aromatic chemical compounds are not destroyed or degraded by heat (p0034). One of ordinary skill in reading MORROW would immediately appreciate that the process of MORROW retains terpenes and terpenoid derivatives in the final collected product. There is no indication in MORROW to separate or remove terpenes and terpenoids from cannabinoids as suggested by the Applicant.
Furthermore, MORROW does not teach the use of a heated chamber to treat the initial (filtered) extract as Applicant argues. The filtered winterized composition is subjected to vacuum drying at a low temperature, no warmer than about 25°C, and the resulting extract is collected (p0032). If Applicant is arguing that this temperature of “no warmer than about 25°C” is akin to heating, then it begs the question why Applicant is claiming heating their claimed chamber to similar temperatures of between “about 24°C and about 27°C”.
The Examiner appreciates that Applicant’s process produces a solvent-free cannabis extract retaining both cannabinoids and volatile terpenes. However, MORROW’s disclosure similarly produces a solvent-free extract of cannabinoids and terpenes. MORROW even discloses the harmful effects if toxics solvent is not removed (which by itself is obvious to any one of ordinary skill in the art) and further emphases the retention of volatile terpenes/terpenoids in the cannabinoid final product. Applicant may have a more specific process in mind as suggested by their arguments, but such factors have not been claimed. Features upon which Applicant relies, e.g., those in Specification, are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777